Citation Nr: 0508757	
Decision Date: 03/23/05    Archive Date: 04/01/05

DOCKET NO.  03-03 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left leg disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1943.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in October 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania, through the VA's 
Appeals Management Center (AMC) in Washington, DC, so that 
additional development could be undertaken.  Following the 
completion of the requested actions, the case was returned to 
the Board for further review.  Such matter is afforded 
expedited consideration based upon the Board's prior grant of 
the veteran's motion to advance his case on the Board's 
docket.  


FINDINGS OF FACT

1.  Service connection for a left leg disorder was most 
recently denied by VA in a rating decision entered by the RO 
in July 1988, from which no timely appeal was initiated.  

2.  Since entry of the July 1988 decision, evidence has been 
presented which fails to raise a reasonable possibility of 
substantiating the previously denied claim.


CONCLUSIONS OF LAW

1.  The RO's July 1988 denial of the veteran's claim to 
reopen the issue of entitlement to service connection for a 
left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for a left leg disorder.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As indicated above, this matter was remanded to the RO in 
October 2003 in order to permit the AMC/RO to undertake 
certain development, inclusive of ensuring compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000); obtaining a list 
of medical providers from the veteran; and readjudication.  
All of the directives of the Board set forth in its prior 
remand appear to have been completed in full, and neither the 
veteran, nor his representative, contend otherwise.  See 
Stegall v. West, 11 Vet.App. 268, 270-71 (1998).  

The VCAA, which became law in November 2000, significantly 
added to the statutory law concerning VA duties when 
processing claims for VA benefits by redefining the 
obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2004).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the claimant of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet.App. 370, 373-74 (2002); Quartuccio v. Principi, 16 
Vet.App. 183, 187 (2002).  Full and complete written notice 
as to the foregoing was provided to the veteran through the 
RO's March 2002 letter, the AMC's December 2003 letter, and 
in the November 2004 supplemental statement of the case.  As 
such, VA's notice obligations have been fully met in this 
instance.  

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159.  In this case, the veteran 
has not requested VA's assistance in obtaining pertinent 
evidence.  Moreover, the record reflects that the veteran 
failed to respond to the AMC's specific request in December 
2003 that he provide information as to those medical 
professionals providing treatment for his claimed left leg 
disorder during postservice years.  Thus, it is concluded 
that all assistance due the veteran has been rendered to him.  

In Pelegrini v. Principi, 18 Vet.App.112 (2004), it was held 
that the applicable statute and regulation provide for a pre-
initial-RO adjudication notice of the VCAA.  In this 
instance, while the enactment of the VCAA predated the 
initial RO adjudication in May 2002, full notice of the VCAA 
followed with readjudication by the RO, and notice to the 
veteran, as provided by Pelegrini.  Therefore, to decide the 
appeal would not be prejudicial error to the veteran under 
Bernard v. Brown, 4 Vet.App. 384 (1993). 

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).



Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  

The definition of new and material evidence is set forth at 
38 C.F.R. § 3.156.  It provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  

The veteran's entitlement to service connection for a left 
leg disorder has been denied by the RO in various actions 
dating from 1944.  Most recently, the RO by its rating 
decision of July 1988 declined to reopen the veteran's claim 
of entitlement to service connection for a left leg disorder 
on the basis that new and material evidence had not been 
presented.  Notice of the denial and of the veteran's 
appellate rights followed in August 1988.  No appeal of the 
July 1988 denial was thereafter initiated by the veteran 
within the time limits prescribed by law, thereby rendering 
such action final.  38 U.S.C.A. § 7105 (West 2002)..

Received by the RO in February 2002 was the veteran's claim 
to reopen.  Given the finality of the July 1988 action, as 
set forth above, the question at this juncture is whether new 
and material evidence has been presented to reopen the 
veteran's previously denied claim.  This necessitates a 
review of the evidence submitted prior to and subsequent to 
that most recent, final denial.  

On file at the time of entry of the July 1988 denial were the 
veteran's service medical records, which indicated that he 
had received inservice treatment for a left leg thigh 
contusion sustained in a motor vehicle accident.  Also then 
of record was the report of a VA medical examination in 
October 1945, findings from which failed to identify any 
disability of the left leg. 

Since entry of the June 1988 denial, the veteran has 
submitted copies of two separate medical records compiled in 
service, which duplicate those previously on file.  In 
addition, he presents a copy of a Hospital Form 13, Accident 
and Injury Brief for Ward Surgeon, that was prepared by 
service department medical personnel.  Such form references a 
diagnosis of a possible left femur fracture that had been 
sustained in an August 1943 truck accident.  Also presented 
are medical treatment records relating to disabilities other 
than the veteran's claimed left leg disorder.  In his written 
statements, the veteran reports only that he sustained a left 
leg injury while on active duty in 1943.

The evidence described in the preceding paragraph was in 
large part previously before agency decision makers and, by 
itself or when considered with previous evidence of record, 
does not relate to an unestablished fact necessary to 
substantiate the veteran's claim to reopen; namely that he 
currently has a left leg disorder that originated in service 
or that is otherwise related to his period of active duty.  
Such evidence, to specifically include the Hospital Form 13, 
is cumulative or redundant of the evidence of record at the 
time of the last prior final denial of the claim, as that 
form simply restates what was set forth in previously 
available materials.  In all, the evidence presented does not 
raise a reasonable possibility of substantiating the 
veteran's claim to reopen.  On that basis, it cannot be held 
that new and material evidence has been submitted with which 
to reopen the veteran's previously denied claim for service 
connection for a left leg disorder.  

The appeal is denied.


ORDER

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
a left leg disorder.  


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


